Citation Nr: 1106389	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran appeared before the undersigned Veterans Law Judge in 
September 2010 and delivered sworn testimony via video conference 
hearing in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the September 2010 Board hearing (September 2010 Board hearing 
transcript, page 4) the Veteran's representative indicated that 
in November 2010 the Veteran was to undergo a VA examination 
pertinent to the issue on appeal.  The AOJ should obtain the 
November 2010 VA examination report and any other pertinent VA 
treatment records dated subsequent to October 2009 and associate 
them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the 
claims file the report of the Veteran's 
November 2010 VA examination and any VA 
records dated subsequent to October 2009.

2.  The AOJ should then readjudicate the 
issue of entitlement to a TDIU and, in 
doing so, must consider all of the 
Veteran's service-connected disabilities.  
If the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, and 
the Veteran and his representative should 
be afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


